DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        HARLEY BLEVINS, SR.,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-38

                               [May 17, 2018]

    Appeal of order denying 3.800 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 502001CF005451AXXXMB.

   Harley Blevins, Bonifay, pro se.

   No appearance required by appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.